Per Curiam.

It being stipulated that the respondent holding the custody of Boe Wilson who was sentenced and committed to the House of Correction of the City of Cleveland to serve a sentence of six months and costs of $78.80, and that six month sentence has now been served, and the relator has tendered payment of the court costs but his release has been refused until the said relator pays $100.00 which has been taxed as costs representing the amount paid by the State to assigned counsel under Section 2941.51, Revised Code.
While the State may constitutionally order expenditures made to counsel appointed to defend indigent defendants charged with felony under Section 2941.50, Revised Code, charged as costs and enter judgment therefor upon which execution may issue as in civil cases, the State cannot imprison such defendant for failure to pay the State money expended to assigned counsels until such amount has been paid or he has been held in servitude until the debt is discharged at the rate of three dollars per day under the provisions of Section 2947.14, Revised Code.
An indigent person charged with felony is entitled to equal protection under the law which includes the right to representation by counsel and while he may be civilly liable for the repayment of the money expended for counsel, such debt is a civil debt and in no sense a part of the costs of prosecution included in the penalty of the statute defining the criminal act under which he is charged.
Writ to issue. O. S. J.
Kovachy, P. J., Skbel and Hurd, JJ., concur.